Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 15-19 in the reply filed on 11/21/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102007027570 to Urbaneck et al. (Urbaneck).
Regarding claim 1, Urbaneck teaches a fluid inlet to receive a flow of liquid into the diffuser (17, Figure 7); a fluid outlet to discharge the flow of liquid out of the diffuser into an internal volume of the thermal storage tank (side outlets, Figure 7); a flow circuit extending between the fluid inlet and the fluid outlet (shown in Figure 7); and a plurality of flow sections sequentially arranged along the flow circuit (flow sections between 23 and 24 and 24 and the exterior, Figure 7 additionally it is stated per the translation “It is also possible to provide one or more than two perforated sheets”) each one of the plurality of flow sections defining a cross-sectional flow area for the flow of liquid (shown in Figure 7), wherein the cross-sectional flow area within any one of the plurality of flow sections is greater than the cross- sectional flow area within any of the plurality of flow sections arranged upstream of said one of the plurality of flow sections (shown in Figure 7 due to increasing diameter).
Regarding claim 2, Urbaneck teaches wherein the cross-sectional flow area within each one of the plurality of flow sections is of a circular or annular shape (shown in Figure 7).
Regarding claim 3, Urbaneck teaches wherein the flow sections are arranged along a common central axis of symmetry (shown in Figure 3).
Regarding claim 4, Urbaneck teaches wherein a plurality of cylindrical baffles, each one of the plurality of cylindrical baffles fluidly separating two sequentially arranged ones of the plurality of flow sections (flow sections between 23 and 24 and 24 and the exterior, Figure 7 additionally it is stated “It is also possible to provide one or more than two perforated sheets”).
Regarding claim 5, Urbaneck teaches wherein the plurality of cylindrical baffles includes at least four cylindrical baffles (flow sections between 23 and 24 and 24 and the exterior, Figure 7 additionally it is stated per the translation “It is also possible to provide one or more than two perforated sheets”).

Claim(s) 1-6, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19937985 to Sailer et al. (Sailer).
Regarding claim 1, Sailer teaches a fluid inlet to receive a flow of liquid into the diffuser (fluid inlets shown at E1-E4, Figures 9 and 10 and shown in flowpaths of at least Figures 2 and 6 which also shows a lower extension); a fluid outlet to discharge the flow of liquid out of the diffuser into an internal volume of the thermal storage tank (side outlets, Figures 2-8); a flow circuit extending between the fluid inlet and the fluid outlet (shown in at least Figure 6); and a plurality of flow sections sequentially arranged along the flow circuit (shown in at least Figure 6), each one of the plurality of flow sections defining a cross-sectional flow area for the flow of liquid, wherein the cross-sectional flow area within any one of the plurality of flow sections is greater than the cross- sectional flow area within any of the plurality of flow sections arranged upstream of said one of the plurality of flow sections (Figures 2 and 10 show the areas increasing due to diameter increasing).
Regarding claim 2, Sailer teaches wherein the cross-sectional flow area within each one of the plurality of flow sections is of a circular or annular shape (shown in Figures 2-10).
Regarding claim 3, Sailer teaches wherein the flow sections are arranged along a common central axis of symmetry (shown in Figures 2-10).
Regarding claim 4, Sailer teaches wherein a plurality of cylindrical baffles, each one of the plurality of cylindrical baffles fluidly separating two sequentially arranged ones of the plurality of flow sections (shown in Figures 2-10).
Regarding claim 5, Sailer teaches wherein the plurality of cylindrical baffles includes at least four cylindrical baffles (four baffles shown in Figures 3-6).
Regarding claim 6, Sailer teaches a pair of spaced apart planar walls, one or more of the plurality of cylindrical baffles extending from a first one of said planar walls and spaced away from a second one of said planar walls, and one or more of the plurality of cylindrical baffles extending from the second one of said planar walls and spaced away from the first one of said planar walls (shown in Figures 3-6 with the planar walls being horizontal and the baffles being vertical).
Regarding claim 15, Sailer teaches a cylindrical inlet pipe to direct a flow of liquid into the diffuser along a first flow direction, the cylindrical inlet pipe defining a first flow section; a second flow section arranged downstream of the first flow section and fluidly connected thereto to direct the flow of liquid through the diffuser along a second flow direction, the second flow direction being different than the first flow direction; a third flow section arranged downstream of the second flow section and fluidly connected thereto to direct the flow of liquid through the diffuser along a third flow direction, the third flow direction being different than the second flow direction; a plurality of additional flow sections sequentially arranged downstream of the third flow section, the third flow section and the plurality of additional flow sections being fluidly connected to one another to direct the flow of liquid through the diffuser alternatingly along the second and the third flow directions; and a fluid outlet arranged downstream of a terminal one of the plurality of additional flow sections and fluidly connected thereto to discharge the flow of liquid out of the diffuser into an internal volume of the thermal storage tank (fluid inlets pipes shown at E1-E4, Figures 9 and 10 and shown in flowpaths of at least Figures 2 and 6 which shows a lower extension, with horizontal planar walls shown in Figures 2-10 and vertical annular walls shown in Figures 2-10 of which the space between denotes the flow sections in addition to the inlet flow section which all lead into a side outlet as shown in Figures 2-10).
Regarding claim 16, Sailer teaches wherein each one of the second flow section, the third flow section, and the plurality of additional flow sections has a cross-sectional flow area that is greater than a cross-sectional flow area of any other one of the flow sections arranged upstream thereof (Figures 2 and 10 show the areas increasing due to diameter increasing).
Regarding claim 17, Sailer teaches wherein each one of the second flow section, the third flow section, and the plurality of additional flow sections is annular in cross-section and is co- axially aligned with the cylindrical inlet pipe (shown in Figures 2-10).
Regarding claim 18, Sailer teaches wherein the fluid outlet directs the flow of liquid perpendicularly to the first flow direction (shown in Figures 2-10 with side outlet).
Regarding claim 19, Sailer teaches wherein the second flow direction is opposite the first flow direction and wherein the third flow direction is aligned with the first flow direction (shown in at least flowpath Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailer in view of Urbaneck. 
Regarding claim 7, Sailer is silent on a cylindrical outer wall extending between the pair of spaced apart planar walls, the diffuser having an outer boundary defined by the cylindrical outer wall and the pair of spaced apart planar walls.
Urbaneck teaches a cylindrical outer wall extending between the pair of spaced apart planar walls, the diffuser having an outer boundary defined by the cylindrical outer wall and the pair of spaced apart planar walls (outermost wall or 24, Figure 7 which can be provided in plural per the translation “It is also possible to provide one or more than two perforated sheets”). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sailer with the teachings of Urbaneck to provide a cylindrical outer wall extending between the pair of spaced apart planar walls, the diffuser having an outer boundary defined by the cylindrical outer wall and the pair of spaced apart planar walls. Doing so would assist in stratifying the fluid.
Regarding claim 8, Sailer teaches wherein the cylindrical outer wall defines an outer diameter of the outer boundary and wherein the pair of spaced apart planar walls define a height of the outer boundary, the outer diameter being in the range of two to five times the height (shown in Figures 2-10).
Regarding claim 9, Sailer is silent on wherein the fluid outlet is provided in the cylindrical outer wall.
Urbaneck teaches wherein the fluid outlet is provided in the cylindrical outer wall (outermost wall or 24, Figure 7 which can be provided in plural per the translation “It is also possible to provide one or more than two perforated sheets”). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sailer with the teachings of Urbaneck to provide wherein the fluid outlet is provided in the cylindrical outer wall. Doing so would assist in stratifying the fluid.
Regarding claim 10, Sailer is silent on wherein the fluid outlet comprises a plurality of openings in the cylindrical outer wall, the plurality of openings having a non-uniform spacing along an axial direction of the cylindrical outer wall.
Urbaneck teaches wherein the fluid outlet comprises a plurality of openings in the cylindrical outer wall, the plurality of openings having a non-uniform spacing along an axial direction of the cylindrical outer wall (as shown in at least Figure 7 a non-uniform spacing occurs in the axial direction. Per the translation “In another, not shown, example of the present invention, instead of the perforated plates 23. 24 basically all types of porous elements, such as one or more grids, are used” because all types of porous elements are disclosed they include non-uniform elements). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Urbaneck with the teachings of Sailer to provide wherein the fluid outlet comprises a plurality of openings in the cylindrical outer wall, the plurality of openings having a non-uniform spacing along an axial direction of the cylindrical outer wall. Doing so would assist in stratifying the fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762